 

EXTENSION AGREEMENT

 

This Extension Agreement is entered into by and between Global Tech Industries
Group, Inc., a Nevada corporation (“GTII”), First Capital Master Advisor, LLC, a
California limited liability company (“FCMA”), and GCA Equity Partners (“GCA”)
(collectively, the “ Parties”), dated May 5, 2019, with respect to the following
facts:



 

WHEREAS, the Parties entered into that certain binding Letter of Intent, dated
April 12, 2019, which provided for the purchase of substantial real estate
assets by GTII from FCMA and GCA (the “Original Agreement”).

 

WHEREAS, the Original Agreement called for a closing date of May 15, 2019.

 

WHEREAS, all Parties agree that they need more time to prepare for the closing
through no fault of any Party, especially in light of applicable regulatory
requirements.

 

THE PARTIES THEREFORE AGREE AS FOLLOWS, FOR GOOD AND VALUABLE CONSIDERATION THE
RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED AND AGREED BY EACH OF
THE PARTIES:

 

1. Extension of Closing Date.

 

The Parties hereby agree to amend the Original Agreement to provide for a
closing date to be on or before a date thirty (30) days after the date of the
mailing of the Notice to Shareholders of GTII of the pending amendment to its
Articles of Incorporation, rather than May 15, 2019, provided that the
conditions to closing are satisfied or waived in writing. Except as amended by
this Extension Agreement, the Original Agreement shall remain in full force and
effect in its current form.

 

IN WITNESS WHEREOF, this Extension Agreement is hereby executed by the Parties
to be effective as of the date first above written.

 



GTII:         Global Tech Industries Group, Inc., a Nevada corporation        
By: /s/ David Reichman     David Reichman, Chief Executive Officer         FCMA:
        First Capital Master Advisors, LLC         By: /s/ Suneet Singal    
Suneet Singal, Manager         GCA:         GCA Equity Partners         By: /s/
Charles Tralka     Charles Tralka, Manager  



 

 

 

 

